Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 14, 15 and 18, recite “wherein the display processing module is configured to display the one or more extracted images collectively for each facility corresponding to the second-type user account”,
 “the display processing module is configured to display, collectively for each facility corresponding to the second-type user account: images associated with the second-type user account; and images that were each photographed at a facility corresponding to the second-type user account and are associated with the first-type user account” and 
“wherein the display processing module is configured to display the one or more extracted images collectively for each facility in a display mode where each collection of images related to a same facility are visually distinguished” respectively.  
It is unclear how images are being displayed collectively, rendering the claims indefinite.

Claim(s) 16 does not contain claim limitations that cure the indefiniteness of claim(s) 14, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, 19, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kievit-Kylar (US 20190354638 A1), hereinafter referred to as Kylar.

Regarding claim 1, Kylar teaches an image search apparatus comprising: one or more processors configured to execute (Kylar [76-80] processor executes instructions stored in memory): 
a search processing module to extract one or more extracted images that meet a search condition, from a plurality of images associated with user accounts (Kylar [4, 43, 50] images are searched based on query); and 
a display processing module to display the one or more extracted images in such a manner that types of user accounts corresponding to the one or more extracted images are visually distinguished (Kylar [40, 43, 68] images may have action indicators based on publisher information).

Regarding claim 2, Kylar teaches the invention as claimed in claim 1 above. 
Kylar further teaches wherein the display processing module is configured to display the one or more extracted images by overlaying a predetermined indicator image that corresponds to a predetermined specific type, on an image of the one or more extracted images that is associated with a user account of the specific type (Kylar [51, 56] images have overlaid indicators based on publisher information)

Regarding claim 3, Kylar teaches the invention as claimed in claim 2 above. Kylar further teaches display, in alignment, a plurality of the extracted images; and 
overlay the indicator image on, among the plurality of extracted images, the one or more images, associated with the user account of the specific type (Kylar [49-51, 56] Fig. 2, images have overlaid indicators based on publisher information, images may be aligned).

Regarding claim 4, Kylar teaches the invention as claimed in claim 2 above. 
Kylar further teaches wherein the indicator image overlaid by the display processing module indicates whether or not a facility of the user account of the specific type can be reserved online (Kylar [51, 61] action indicator may show image is from a website where reservations can be made).
Regarding claim 6, Kylar teaches the invention as claimed in claim 2 above. 
Kylar further teaches display information concerning the user account corresponding to the image on which the indicator image is overlaid, in accordance with a predetermined operation performed on the indicator image (Kylar [46] different action indicators may be displayed depending on available action(s)).

Regarding claim 7, Kylar teaches the invention as claimed in claim 1 above. 
Kylar further teaches extract only one or more images that meet the search condition and correspond to one or more facilities that can be reserved online, as the one or more extracted images (Kylar [51] images can be filtered for different criteria, images may be for website where reservations can be made).

Regarding claim 8, Kylar teaches the invention as claimed in claim 7 above. 
Kylar further teaches switch, in accordance with a user operation, whether or not to extract only the one or images that correspond to the one or more facilities that can be reserved online (Kylar [51] filters can be turned on and off).

Claim 19 is directed towards a medium storing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. Kylar further teaches non-transitory computer-readable recording medium in which is recorded an image search program that causes one or more processors to execute (Kylar [76-80]).

Claim(s) 20 is directed towards a method performing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kylar, in view of Vidra (US 20170109785 A1).

Regarding claim 5, Kylar teaches the invention as claimed in claim 2 above. Kylar does not specifically teach the display processing module is configured to switch a mode of displaying the image associated with the user account of the specific type between a first display mode and a second display mode in accordance with a user input, and in the first display mode, the indicator image is overlaid on the image, and in the second display mode, the indicator image is not overlaid on the image.
Claims 2 further teaches indicator image is overlaid on the image.
However Vidra teaches the display processing module is configured to switch a mode of displaying the image associated with the user account of the specific type between a first display mode and a second display mode in accordance with a user input, and in the first display mode, the indicator image is …displayed in association with… the image, and in the second display mode, the indicator image is not …displayed in association with… the image (Vidra [68] image sponsor may change settings as to whether or not branding label should be applied).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Vidra of the display processing module is configured to switch a mode of displaying the image associated with the user account of the specific type between a first display mode and a second display mode in accordance with a user input, and in the first display mode, the indicator image is …displayed in association with… the image, and in the second display mode, the indicator image is not …displayed in association with… the image, into the invention suggested by Kylar; since both inventions are directed towards displaying account labels in association with images, and incorporating the teaching of Vidra into the invention suggested by Kylar would provide the added advantage of allowing the image provider with flexibility over how their image is displayed, and the combination would perform with a reasonable expectation of success (Vidra [68]).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kylar, in view of Systrom (US 20140279068 A1).

Regarding claim 9, Kylar teaches the invention as claimed in claim 1 above. 
Kylar does not specifically teach display the one or more extracted images in such a manner that it is at least possible to determine whether each extracted image is associated with a first-type user account or a second-type user account, the first-type user account being different from the second-type user account.
However Systrom teaches display the one or more extracted images in such a manner that it is at least possible to determine whether each extracted image is associated with a first-type user account or a second-type user account, the first-type user account being different from the second-type user account (Systrom [31, 124, 126] brand images and displayed differently from personal images, brands may be indicated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Systrom of display the one or more extracted images in such a manner that it is at least possible to determine whether each extracted image is associated with a first-type user account or a second-type user account, the first-type user account being different from the second-type user account, into the invention suggested by Kylar; since both inventions are directed towards displaying indicators with images, and incorporating the teaching of Systrom into the invention suggested by Kylar would provide the added advantage of allowing a viewer to determine whether an images was supplied by the known entity such as a brand, and the combination would perform with a reasonable expectation of success (Systrom [31]).

Regarding claim 10, Kylar and Systrom teach the invention as claimed in claim 9 above. Kylar does not specifically teach wherein the first-type user account is a personal account, and the second-type user account is a business account
However Systrom teaches wherein the first-type user account is a personal account, and the second-type user account is a business account (Systrom [31, 124, 126] brand images and displayed differently from personal images).

Regarding claim 11, Kylar and Systrom teach the invention as claimed in claim 9 above. Kylar does not specifically teach wherein the display processing module is configured to display an image associated with the second-type user account in preference to an image associated with the first-type user account.
However Systrom teaches wherein the display processing module is configured to display an image associated with the second-type user account in preference to an image associated with the first-type user account (Systrom [48] brand images maybe prioritized over personal images).

Regarding claim 12, Kylar and Systrom teach the invention as claimed in claim 9 above. Kylar does not specifically teach wherein the display processing module is configured to display an image associated with the second-type user account in such a manner that a genre of the second-type user account is visually distinguished
However Systrom teaches wherein the display processing module is configured to display an image associated with the second-type user account in such a manner that a genre of the second-type user account is visually distinguished (Systrom [31, 124, 126] brand images and displayed differently from personal images, brands may be indicated).

Regarding claim 13, Kylar and Systrom teach the invention as claimed in claim 12 above. Kylar does not specifically teach wherein the display processing module is configured to display one or more images associated with the second-type user account of a predetermined specific genre in preference to one or more images associated with the second-type user account of genres other than the specific genre
However Systrom teaches wherein the display processing module is configured to display one or more images associated with the second-type user account of a predetermined specific genre in preference to one or more images associated with the second-type user account of genres other than the specific genre (Systrom [48] brand images maybe prioritized over other images).

Regarding claim 14, Kylar and Systrom teach the invention as claimed in claim 9 above. Kylar does not specifically teach wherein the display processing module is configured to display the one or more extracted images collectively for each facility corresponding to the second-type user account.
However Systrom teaches wherein the display processing module is configured to display the one or more extracted images collectively for each facility corresponding to the second-type user account (Systrom [38, 44, 45] images may be sorted or grouped by brand, store, merchant etc).

Regarding claim 15, Kylar and Systrom teach the invention as claimed in claim **** above. Kylar does not specifically teach the display processing module is configured to display, collectively for each facility corresponding to the second-type user account: images associated with the second-type user account; and images that were each photographed at a facility corresponding to the second-type user account and are associated with the first-type user account.
However Systrom teaches the display processing module is configured to display, collectively for each facility corresponding to the second-type user account: images associated with the second-type user account; and images that were each photographed at a facility corresponding to the second-type user account and are associated with the first-type user account (Systrom [38, 44, 45] images may be sorted or grouped by brand, store, merchant etc, brand/store/merchant images may be prioritized over personal images).

Regarding claim 16, Kylar and Systrom teach the invention as claimed in claim 14 above. Kylar does not specifically teach wherein the display processing module is configured to display, among a plurality of images collected for each facility, an image associated with the second-type user account in preference to an image associated with the first-type user account
However Systrom teaches wherein the display processing module is configured to display, among a plurality of images collected for each facility, an image associated with the second-type user account in preference to an image associated with the first-type user account (Systrom [38, 44, 45] images may be sorted or grouped by brand, store, merchant etc, brand/store/merchant images may be prioritized over personal images).

Regarding claim 17, Kylar and Systrom teach the invention as claimed in claim 14 above. Kylar does not specifically teach wherein the display processing module is configured to display the one or more extracted images collectively for each facility corresponding to the second-type user account in an order according to a distance from a location to a facility, the location being indicated by position information that is input.
However Systrom teaches wherein the display processing module is configured to display the one or more extracted images collectively for each facility corresponding to the second-type user account in an order according to a distance from a location to a facility, the location being indicated by position information that is input (Systrom [38, 44, 45] images may be sorted or grouped by brand, store, merchant etc, brand/store/merchant images may be prioritized over personal images, images for closer locations may be prioritized).

Regarding claim 18, Kylar and Systrom teach the invention as claimed in claim 14 above. Kylar does not specifically teach wherein the display processing module is configured to display the one or more extracted images collectively for each facility in a display mode where each collection of images related to a same facility are visually distinguished
However Systrom teaches wherein the display processing module is configured to display the one or more extracted images collectively for each facility in a display mode where each collection of images related to a same facility are visually distinguished ((Systrom [38, 44, 45] images may be sorted or grouped by brand, store, merchant etc, brand/store/merchant images may be prioritized over personal images, images for closer locations may be prioritized).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178